                     Case 3:16-cv-02645-SI Document 186 Filed 11/07/18 Page 1 of 1


 LOS ANGELES
                                                                                              JOHN T. LaFOLLETTE
Tel (213) 426-3600
                                                                                                  (1922 – 1990)
Fax (213) 426-3650
                                                                                              DAREN T. JOHNSON
ORANGE COUNTY                                                                                      of Counsel
Tel (714) 558-7008
Fax (714) 972-0379                         655 University Avenue, Suite 119
INLAND EMPIRE                             Sacramento, California 95825-6746
Tel (951) 275-9192
                                         Tel (916) 563-3100 •Fax (916) 565-3704
Fax (951) 275-9249
  SAN DIEGO                                          www.ljdfa.com
Tel (619) 400-4977
Fax (619) 400-4979




                                             November 7, 2018


 VIA ELECTRONIC DELIVERY
 Honorable Susan Ilston
 USDC – Northern District
 Courtroom 1, 17th Floor
 450 Golden Gate Avenue
 San Francisco, CA 94102

 Re:          GUTIERREZ v. SANTA ROSA MEMORIAL HOSPITAL, et al.
              Case No.: 3:16-CV-02645-SI

 Dear Judge Ilston:

 This serves to advise that the parties have reached a global settlement of the above-referenced
 matter. Please vacate all calendared dates including the November 13, 2018 pre-Trial Conference
 as well as the November 19, 2018 trial date, along with all corresponding deadlines.

 Should you have any questions or concerns, please do not hesitate to contact us.

                                                          Very truly yours,

                                                          LA FOLLETTE, JOHNSON
                                                          DE HAAS, FESLER & AMES

                                                          /s/

                                                          BRETT SCHOEL
                                                          Attorneys for Defendants Santa Rosa Memorial
                                                          Hospital and St. Joseph Health
 BS/lg
